Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Group I (claims 1-7) with traverse.  Applicant’s election of Group I in the reply is acknowledged.  The applicant argued the search of non- elected Groups and Species would be the same, implying no undue burden. Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	In this particular case, at least one of (a)-(e) applies. 
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuta et al. (US 20100033906).
Nobuta (claims, abs., examples, tables, 1, 10, 34-43, 53-58) discloses:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The molar ration of Fe p-TSA: EDOT is calculated as (9/569.4:1/142.17=2.24).  The resultant doped PEDOT would inherently be soluble in organic solvent, because in view of the substantially identical composition (in this case, the disclosed polymer structure and the method of producing thereof), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Nobuta et al. (US 20100033906).

Nobuta (35, 57) discloses loading of dopant (D2, can be as the same as D1) can be 1-100 parts per 1 part of monomer (M2).  The loading would inherently yield a range overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  

Claim(s) 4 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Nobuta et al. (US 20100033906) in view of Liao et al. (US 6136909).
Disclosure of Nobuta is adequately set forth in ¶1-2 and is incorporated herein by reference.  Nobuta (35, 57) discloses loading of dopant (D2, can be as the same as D1) can be functionally equivalent p-tolunesulfonic acid and camphorsulfonic acid. 
Nobuta is silent on the claimed dinonylnapthalenesulfonic acid (DNNSA).
Solving the same problem of producing conductive polymer via the same oxidation polymerization mechanism, Liao (claims, abs., 1:2-15, 2:25-40, 3:5-25) discloses camphorsulfonic acid and DNNSA are functionally equivalent protonic acid dopants. 
Therefore, as to claim 4, it would have been obvious to one of ordinary skill in the art to have replaced camphorsulfonic acid of Nobuta with DNNSA or Liao because of their equivalent functionality as protonic acid dopants.  These conditions appear to equally apply to both productions using similar protonic acid dopants. This adaptation would have obviously yielded instantly claimed invention.  
	
	Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766